
	

115 S2079 IS: Airline Accountability Act
U.S. Senate
2017-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2079
		IN THE SENATE OF THE UNITED STATES
		
			November 6, 2017
			Mr. Booker (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To promote economic security and workplace accountability for the workers of air carriers, and
			 their subcontractors, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Airline Accountability Act.
		2.Promotion of economic security and workplace accountability
			(a)Required disclosures
 The Administrator of the General Services Administration shall require an air carrier, as a condition of eligibility for a contract under the City Pair Program (or a successive program for Federal employee air travel administered by such Administrator), to disclose to the Secretary of Labor, on an annual basis and to the best of the air carrier's knowledge, whether, within the preceding 3-year period, any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, has been issued against the air carrier or any of its subcontractors, for violations of any of the following labor laws, including Executive orders:
 (1)The Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.). (2)The Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.).
 (3)The National Labor Relations Act (29 U.S.C. 151 et seq.). (4)Subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).
 (5)Chapter 67 of title 41, United States Code (commonly known as the Service Contract Act). (6)Executive Order 11246 (42 U.S.C. 2000e note; relating to equal employment opportunity).
 (7)Section 503 of the Rehabilitation Act of 1973 (29 U.S.C. 793). (8)Section 4212 of title 38, United States Code.
 (9)The Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.). (10)Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.).
 (11)The Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). (12)The Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.).
 (13)Executive Order 13658 (79 Fed. Reg. 9851; relating to establishing a minimum wage for contractors). (14)Equivalent State laws, as defined in guidance issued by the Secretary of Labor.
				(b)Responsibility for subcontractors
 (1)In generalThe Administrator of the General Services Administration shall require an air carrier, as a condition of eligibility for a contract under the City Pair Program (or a successive program for Federal employee air travel administered by such Administrator), to incorporate into each subcontract a requirement that the subcontractor discloses to the air carrier any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the subcontractor within the preceding 3-year period for violations of any of the requirements of the labor laws, including Executive orders, listed in subsection (a).
 (2)ConsultationThe Secretary of Labor shall be available, as appropriate, for consultation with an air carrier to assist in evaluating the information on labor compliance submitted by a subcontractor pursuant to paragraph (1).
				(c)Corrective measures
 On an annual basis, the Secretary of Labor— (1)shall provide an air carrier who makes a disclosure pursuant to subsection (a) an opportunity to report any steps taken by the air carrier or any of its subcontractors to correct the violations of or improve compliance with the labor laws, including Executive orders, listed in such subsection, including any agreements entered into with an enforcement agency; and
 (2)may negotiate with such air carrier corrective measures that the air carrier or any of its subcontractors may take in order to avoid having the air carrier placed on the list described in subsection (d).
				(d)List of ineligible air carriers
 (1)In generalFor each year that a contract is solicited under the City Pair Program (or a successive program for Federal employee air travel administered by the Administrator of the General Services Administration), the Secretary of Labor shall prepare, and submit to such Administrator, a list of air carriers that shall be ineligible for such solicitation based on serious, repeated, willful, or pervasive violations of the labor laws, including Executive orders, listed under subsection (a) committed by the air carrier, or any of its subcontractors, and the failure of such air carriers, or any of its subcontractors, to complete any corrective measures negotiated under subsection (c).
 (2)IneligibilityThe Administrator of the General Services Administration shall not solicit a contract under the City Pair Program (or a successive program for Federal employee air travel administered by such Administrator) from any air carrier on the list described in paragraph (1) that applies to the year of the solicitation.
 (e)ApplicabilityThe requirements under this Act shall not apply with respect to any contract solicited prior to 2 years after the date of enactment of this Act.
